Citation Nr: 0804246	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for depression, to 
include as secondary to a low back disability. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Augusta, Maine, which, in pertinent 
part, denied entitlement to service connection for the above 
conditions.  

In March 2006, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Togus, Maine, 
RO.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran's low back disability did not clearly and 
unmistakably exist prior to his entry into active duty and 
did not clearly and unmistakably undergo a permanent increase 
in severity during service.

2.  Chronic low back disability was not incurred or 
aggravated by active duty service, nor may its incurrence or 
aggravation be presumed.

3.  Depression was not present in service or for many years 
afterward; it is not etiologically related to active duty; 
and it was not caused or permanently worsened by a service-
connected disability.  




CONCLUSIONS OF LAW

1.  A low back disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. § 3.303, 3.303(b), 3.307, 3.309 
(2007).

2.  Entitlement to service connection for depression is not 
established.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in January 2005, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement to direct and secondary service connection.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of VCAA notice, the 
January 2005 VCAA letter contained a notation that the 
veteran should submit any evidence in his possession 
pertinent to the claim on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the January 2005 letter.  While he did not 
receive information regarding the effective date or 
disability rating elements of his claims until March 2006, 
since the claims are being denied, no disability rating or 
effective dates will be assigned.  Therefore, the veteran is 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the July 2006 SSOC. Therefore, any timing deficiency has been 
remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the record contains a proper medical opinion from a VA 
physician pertaining to the etiology of the veteran's low 
back disability.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claim for 
entitlement to service connection for depression, but has 
determined that no such examination is required in this case.  
In this regard, the Board notes that the medical evidence of 
record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  The veteran's 
contention throughout the appeals period of his claim has 
been that his claimed depression is secondary to his low back 
disorder, and as noted below, service connection is not 
warranted for his low back disability.  Therefore, service 
connection for depression on a secondary basis is impossible 
under 38 C.F.R. § 3.310 (2007).  While the Board has also 
considered service connection on a direct basis, there is no 
medical evidence of record linking the veteran's depression 
to his active duty military service and the Board therefore 
concludes that remanding for a VA examination would serve no 
useful purpose and would only delay final adjudication of the 
veteran's claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.





General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
psychoses, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Low Back Disability

The veteran contends that his low back disability was 
incurred during active service, or in the alternative, that 
it was aggravated as a result of active duty service. As 
there is evidence that the veteran's low back disability pre-
existed active duty service, the Board must determine whether 
the presumption of soundness applies to the veteran's claim, 
and if so, whether it has been rebutted by the evidence of 
record.  As noted above, a veteran will be considered to have 
been in sound condition when examined for service except as 
to defects noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in the examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). However, 
the veteran's own account of the preservice existence of a 
disability does not constitute evidence that such disability 
in fact preexisted service.  3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238 
(1995).  Indeed, as 38 C.F.R. § 3.304(b)(1) specifically sets 
forth,  

History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception. 
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease. They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury or disease or residuals 
thereof.

While the veteran reported having a history of low back pain 
prior to active duty service on his enlistment medical 
history form, his spine was found to be normal at his June 
1969 enlistment examination.  The veteran's own account of a 
pre-existing back disability at that time does not, in and of 
itself, rebut the presumption of sound condition.  38 C.F.R. 
§ 3.304(b)(1).  Accordingly, the presumption of soundness 
applies.  In order to rebut the presumption, VA must 
establish by clear and unmistakable evidence that the 
veteran's current low back disability pre-existed service and 
was not aggravated therein.  

In June 2005, the veteran's claims folder was reviewed by a 
VA examiner who concluded that the veteran's current low back 
disability pre-existed his enlistment in the active duty 
service.  Conversely, at his March 2006 hearing, the veteran 
testified that his comments regarding a pre-service back 
condition were made in an attempt to avoid the draft.  In 
addition, the veteran submitted a March 2006 letter from his 
parents noting that he did not have problems with his back 
prior to his enlistment in active duty service.  

While the record contains a medical opinion that the 
veteran's low back disorder pre-existed service and was not 
aggravated as a result of such service, there is also lay 
evidence from the veteran and his family that he did not have 
a pre-existing condition.  The June 2005 VA examination 
report opining that the veteran had a pre-existing low back 
disorder does not rise to the level of clear and unmistakable 
evidence to rebut the presumption of soundness because of the 
contradictory lay statements upon which the opinion was 
partially based.  Therefore, the Board cannot find that the 
veteran's low back disability clearly and unmistakably pre-
existed service.  Hence, the presumption of soundness has not 
been rebutted, and the Board must presume that the veteran's 
low back disability was not acquired prior to his enlistment 
in active duty service.  The Board now turns to the issue of 
whether the veteran's current low back disorder is 
etiologically related to active duty.

Service treatment records establish that the veteran was 
treated for complaints of low back pain, however, there is no 
evidence that he was diagnosed with a chronic lumbar spine 
disability in service.  As noted above, at his June 1969 
enlistment examination, the veteran's spine was found to be 
normal.  During service, he complained of low back pain 
several times, beginning in December 1969 when he was found 
to have a low back sprain.  X-rays of the lumbar spine were 
normal and a provisional diagnosis of rule out rheumatoid 
arthritis was rendered.  No final diagnosis of a chronic low 
back condition was made.  The September 1971 examination 
report for separation shows that the veteran's spine was 
found to be normal upon clinical examination.  The examiner 
noted that the veteran had a history of back trouble and that 
a work-up in February 1970 was essentially normal.  The 
examiner also found that there had been no progression of the 
disease since that time.  

The post-service medical evidence of record, including 
records of treatment at the Togus VA Medical Center (VAMC) 
and from numerous private physicians, establishes that the 
veteran was first diagnosed with a low back condition in 
January 2001 when an MRI showed disc and endplate 
degenerative changes of the lumbar spine.  Since that time, 
the veteran has undergone regular treatment for his low back 
disability and pain.  The Board notes that the lengthy period 
from separation in 1971 to first diagnosis of a low back 
condition in 2001 is evidence against a finding of continuity 
of symptomatology since service, and it weighs heavily 
against any claim for direct service connection.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).

Moreover, there is no competent medical evidence of a causal 
nexus between the veteran's current low back disability and 
any aspect of the veteran's period of service.  In this 
regard, the Board notes that a VA physician who reviewed the 
claims folder in June 2005 found that the veteran's low back 
disability was not etiologically related to his military 
service.  The examiner based his opinion on the fact that it 
appeared that his in-service low back ailment was related to 
strain with no evidence of degenerative changes or discogenic 
disease.

In essence, the only evidence in support of the veteran's 
claim for service connection are his statements and those of 
his family.  While the veteran and his family are competent 
to describe his symptoms, as laypersons, they are not 
competent to provide an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b).


Depression

The veteran contends that his depression is secondary to his 
low-back disability.  As noted above, service connection is 
not warranted for the veteran's low back disability.  
Therefore, service connection for depression as secondary to 
a low back condition is not possible.  38 C.F.R. § 3.310 
(2007).

With respect to whether service connection is warranted on a 
direct basis, the Board notes that service treatment records 
are negative for evidence of complaints or treatment 
pertaining to a psychiatric condition.  The examination 
report for separation in September 1971 does not indicate 
that the veteran was provided a psychiatric examination.  

The post-service medical evidence of record establishes that 
the veteran was first diagnosed with depression in September 
2002.  In March 2003 he was noted to have a history of a mood 
disorder and reported finding his living condition and work 
stressful.  In addition, an August 2004 treatment record from 
the VAMC shows that the veteran stated that his depression 
was worsening as a result of his medical problems.  

While the medical evidence of record establishes that the 
veteran has depression, there is no evidence of a nexus 
between his depression and his active duty service.  In 
addition, the earliest medical evidence of depression is more 
than thirty-five years after the veteran's separation from 
service.  In light of the absence of any medical evidence of 
depression in service or until many years thereafter and the 
absence of any medical evidence linking this condition to 
service, service connection is not warranted for the 
disability on a direct or presumptive basis.  


ORDER

 Entitlement to service connection for a low back disability 
is denied.

 Entitlement to service connection for depression as 
secondary to a low back disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


